DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-9, 11 and 12 are rejected under 35 U.S.C. 102a1 as being anticipated by U.S. Publication No. 2012/0259215 to Gerrans et al. (Gerrans).
Regarding claim 1, Gerrans teaches a balloon catheter flow device, comprising:  2a catheter (26) having a distal end and a proximal end opposite said distal end (0058);  3a first inflatable balloon (30) positioned on said catheter (0060);  4at least one fluid inlet opening (distal end of catheter 26) allowing fluid communication between an interior and 5an exterior of said catheter (0060), said fluid inlet opening positioned distally of said first inflatable 6balloon (see fig. 2A);  7at least one fluid perfusion opening 
Regarding claim 2, Gerrans teaches1Regarding lcaim 2,  further comprising a second inflatable 2balloon (28) positioned on said catheter between said first inflatable balloon and said proximal 3end of said catheter (0058).  
1Regarding claim 2Re Regarding claim 5, Gerrans teaches wherein each of said first inflatable 2balloon and said second inflatable balloon are independently inflatable (0058).  
Regarding claim 6, Gerrans teaches 1rRe wherein said second inflatable balloon is 2moveable along said catheter (0063, 0068).  
1 Regarding claim 7, Gerrans teaches further comprising a flow restrictor 2positioned within said catheter (0082).  
Regarding claim 11, Gerrans further teaches 17WO 2018/106788PCT/US2017/064880RegardRcomprising a plunger (100) moveably 2mounted within said catheter (0088).  
1Regarding claim 12, Gerrans teaches further comprising a second inflatable 2balloon (28) positioned on said catheter between said perfusion opening and said proximal end of 3said catheter (0058).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Gerrans in view of U.S. Patent No. 6,083,198 to Afzal (Afzal).
1Regarding  Regarding claim 3, Gerrans teaches wherein said second inflatable balloon (28) but fails to disclose the second balloon 2positioned between said first inflatable balloon and said at least one perfusion fluid opening.  
Afzal teaches a second balloon (15) 2positioned between a first inflatable balloon (13)  and said at least one perfusion fluid opening (16; Col. 4 ln. 18-24).  
It would have been obvious to one of ordinary skill in the art at the time of filing to have included the second balloon positioned between the first balloon and perfusion opening in order to allow for an effective delivery of blood to specific regions in the body of a patient during use.
Regarding claim 4, Gerrans in view of Afzal teach the claim limitation of claim 3, where Gerrans teaches further comprising a second closed fluid 2flow channel (144; 0061) extending from said proximal end of said catheter to a position between said  first inflatable balloon and said second inflatable balloon (see fig. 2A), said second closed 
1Regarding claim 13, Gerrans teaches further comprising at least one second 2perfusion (55)  opening in said catheter but fails to disclose the opening located between said second balloon and said proximal end of said 3catheter.  
Afzal teaches a second balloon (15) 2positioned between and said at least one second perfusion fluid opening (16; Col. 4 ln. 18-24) located between the second balloon and the distal end of the catheter (see fig. 1).  
It would have been obvious to one of ordinary skill in the art at the time of filing to have included the second balloon positioned between the first balloon and perfusion opening in order to allow for an effective delivery of blood to specific regions in the body of a patient during use.
Regarding claim 14, Gerrans and Afzal teach the claim limitation of claim 13, where Gerrans teaches 1the second balloon is 2movably positioned on said catheter (0063, 0068).  
Claims 8-10  are rejected under 35 U.S.C. 103 as being unpatentable over Gerrans in view of U.S. Publication No. 2002/0169413 to Keren et al. (Keren).
Regarding claim 8, Gerrans teaches the claim limitations of claim 7, but fails to teach the flow restrictor is positioned 2between said at least one inlet fluid opening and said at least one perfusion fluid opening.  

It would have been obvious to one of ordinary skill in the art at the time of filing to have included the flow restrictor positioned 2between said at least one inlet fluid opening and said at least one perfusion fluid opening to prevent fluid from back flowing into the catheter during use. 
Regarding claim 9, Gerrans teaches the claim limitation of claim 1, where Gerrans teaches the use of a flow valves within the lumen (0082) and Keren teaches further comprising a valve intercepting said 1RegardReRca2theter between said distal end and said proximal end (0062- where the input port near the distal end includes a valve) and operable to control fluid flow 3from said at least one inlet fluid opening to said at least one perfusion fluid opening (0062).
It would have been obvious to one of ordinary skill in the art at the time of filing to have included the flow restrictor positioned 2between said at least one inlet fluid opening and said at least one perfusion fluid opening to prevent fluid from back flowing into the catheter during use. 
Regarding claim 10, Gerrans in view of Keren teach the claim limitation of claim 10, where Keren teaches a valve (135) is positioned on said 2balloon catheter flow device so as to remain outside of a patient's body when said at least one 3inlet fluid opening and said at least one perfusion fluid opening are both positioned within the  patient's body (0080).  
.  

Claims 11 (alternative interpretation), 12 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Gerrans in view of WO 2013142386 to Avneri et al. (Avneri).
Regarding claim 11, Gerrans teaches the claim limitation of claim 1, but fails to explicitly teach the use of a rodded plunger.
Avneri discloses a vascular occlusion and perfusion catheter (Abstract; Claim 133), further comprising a plunger moveably mounted within said catheter ([0059}). 
It would have been obvious to a person of ordinary skill in the art, at the time of the filing to have readily integrated a perfusion catheter having a plunger engaging with a guidewire advancing member that is movable along the length of a catheter and a balloon catheter in order to allow for a combination of occlusion and intermittent perfusion, for the prevention of vital organ ischemia ([0079]).
1Regarding claim 12, Gerrans and Aveneri teach the claim limitations of claim 11, where  Gerrans teaches further comprising a second inflatable 2balloon (28) positioned on said catheter between said perfusion opening and said proximal end of 3said catheter (0058).  
Regarding claim 15, Gerrans and Aveneri teach the claim limitations of claim 11, where Aveneri teahces 1Regard further comprising a pressure sensor 2mounted to a distal end of said 
It would have been obvious to a person of ordinary skill in the art at the time of filing to have readily integrated a perfusion catheter which includes, within a particular structural configuration, a pressure sensor mounted to a distal end of a plunger, as previously disclosed by Avneri  within the general balloon catheter perfusion flow device in order to allow for a combination of occlusion and intermittent perfusion, for the prevention of vital organ ischemia (Avner [0079]).
1 Regarding claim 16, Gerrans and Aveneri teach the claim limitations of claim 15, where  Gerran teaches further comprising a pressure sensor 2affixed to an interior of said catheter (0082) but fails to teach the sensor is adjacent said perfusion opening.
Gerrans teaches that is known to have one or more pressure transducers located in the lumen in order to safely regulate the delivery rate of the agent (0082). 
It would have been obvious to one of ordinary skill in the art at the time of filing to have included the pressure sensor adjacent to the perfusion opening in order to allow the user to regulate and determine the delivery rate of the agent at the source.
Regarding claim 17, Gerrans and Aveneri teach the claim limitations of claim 16, where  Gerran teaches further comprising a pressure sensor 2affixed to an interior of said catheter adjacent said distal end of said catheter (0082- where the pressure transducer is located within the catheter lumen).  
It would have been obvious to one of ordinary skill in the art at the time of filing to have included the pressure sensor adjacent to the distal end in order to allow the user to regulate and determine the delivery rate of the agent at the source.
s 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2009/0054922 to Broker (Broker) in view of Gerrans.
Regarding claim 18, Broker teaches a method for regulating blood flow within a patient's hemorrhaging vessel, comprising the steps of 18WO 2018/106788PCT/US2017/064880providing a balloon catheter flow device (see fig. 1), said balloon catheter flow device further 4comprising:  5a catheter (2)having a distal end and a proximal end opposite said distal end (0102);  6a first inflatable balloon (27) positioned on said catheter (0108);  7at least one fluid inlet opening (1) allowing fluid communication between an 8interior and an exterior of said catheter (0096), said fluid inlet opening positioned distally of 9said first inflatable balloon (0096)10; 15advancing said distal end of said balloon catheter flow device into a patient's 16hemorrhaging blood vessel (0111, 0117; claim 11); 17inflating said first inflatable balloon to prevent flow through the patient's vessel other 18than through said balloon catheter flow device (0117; claim 11); and 19regulating blood flow through said balloon catheter flow device to reduce blood flow 20to a site of hemorrhage in said patient's blood vessel while allowing blood flow to a distal 21segment of said patient's blood vessel located past said site of hemorrhage (0117’ claim 14), but fails to teach at least one fluid perfusion opening allowing fluid communication between an 11interior and an exterior of said catheter, said fluid perfusion opening positioned 12between said first inflatable balloon and said proximal end of said catheter and 13a first closed fluid flow channel extending between said at least one fluid inlet 14opening and said at least one fluid perfusion opening.
Gerrans teaches teach at least one fluid perfusion opening (54, 56) allowing fluid communication between an 11interior and an exterior of said catheter, said fluid perfusion 
It would have been obvious to one of ordinary skill in the art at the time of filing to have included the perfusion openings and fluid flow channel in order to allow the user to deliver medicament to treat the vessel in a localized are during use. 
Regarding claim 19, Broker in view of Gerrans teach the claim limitations of claim 18, where Gerrans teaches the balloon catheter flow device further 2comprises a plunger (100) moveably mounted within said catheter (0088).
It would have been obvious to a person of ordinary skill in the art, at the time of the filing to have readily integrated a perfusion catheter having a plunger in order to allow for control over the fluid flowing through the device during use.  
Regarding claim 20, Broker and Gerrans teach the claim limitation of claim 19, where Gerrans teaches moving said plunger to gradually enable blood flow through said perfusion port (0088- where Gerrans teaches the plunger can be used in any lumens to introduce agents, fluid, and/or devices).  
It would have been obvious to a person of ordinary skill in the art, at the time of the filing to have included the plunger of Gerrans to gradually enable blood flow through the perfusion port in order to allow the user to control how much fluid is flowing during treatment preventing excess blood from perfusing or pooling in the body.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E EISENBERG whose telephone number is (571)270-5879. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA E EISENBERG/Primary Examiner, Art Unit 3783